In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Orange County (Gurahian, J.), entered June 1,1984, which granted defendants’ motion to direct the infant plaintiff to submit to a physical examination by their designated physician.
Order affirmed, without costs or disbursements. The examination of the infant plaintiff shall proceed at a time and place to be fixed in a written notice of not less than 30 days to be given by defendants, or at such other time and place as the parties may agree.
*855In the peculiar circumstances of this case (liquidation of defendants’ insurance carrier coupled with a substitution of counsel and lack of authorization to proceed), it was not an abuse of discretion for Special Term to have allowed the tardy physical examination (see, 22 NYCRR 103.4, 675.7; Cohen v Finkelstein, 66 AD2d 831; De Feyo v Town of Eastchester, 65 AD2d 616; Bowen v Fiore, 42 AD2d 960). Titone, J. P., Thompson, O’Connor and Eiber, JJ., concur.